This cause came on to be heard on the original record from the District Court of the United States for the Southern District of West Virginia, and was submitted upon stipulation of counsel agreeing that this court enter the same order in this case as was entered by this court on July 19, 1922, in case No. 2005, Lawrence Dwyer et al. v. Alpha Pocahontas Coal Co. et al., 282 Fed. 270.
And it appearing to the court that the questions at issue in this case, both o£ fact and law, are of such character and importance that they cannot properly be determined on this appeal from order granting temporary injunction, but should await'a trial on the merits; and
It further appearing that pending such trial plaintiffs should have the injunctive relief herein ordered, which is deemed sufficient for the protection meanwhile of their property rights and interests:
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that the injunction order of the said District Court appealed from in this cause be and it is hereby modified, so that the 'same will read as follows:
1. That the said defendants and each of them be restrained from interfering with the employees of the plaintiffs, or with men seeking emplo3',ment at their mines, by menaces, threats, violence, or injury to them, their persons, families, or property, or abusing them or their families, or by doing them violence in any way or manner whatsoever, or by doing any other act or thing that would interfere with the right of such employees and those seeking employment to work upon such terms as to them 'seem proper, unmolested, and from in any manner injuring or destroying the properties of the plaintiffs, or either of them, or from counseling or advising that these plaintiffs should in any way or manner be injured in the conduct and management of their business and in the enjoyment of their properties and property rights.
2. That the said defendants and each of them be enjoined from trespassing upon the properties of the plaintiffs, or either of them, or by themselves or in co-operation with others from inciting, inducing, or persuading the employees of the plaintiffs to break their contract of employment with the plaintiffs. ■
3. That the said defendants and each of them be enjoined from aiding or assisting ‘any other person or persons to commit or attempt to commit any of the acts herein enjoined.
It is further ordered that each side pay their own costs in this court.
This order is made with reference to what are understood to be the *34present conditions, but the court below nevertheless will be free to deal with such new conditions as may hereafter arise.
Ordered, further, that the cause be remanded to the District Court of the United States for the Southern District of West Virginia, at Charleston, for further proceedings in accordance with this order. „
It is further ordered that the mandate of this court in this cause, with a copy of this order attached, be issued and transmitted to the District Court of the United States for the Southern District of West Virginia, at Charleston, at the expiration of five days from this date.
CHARLES A. WOODS,
Circuit Judge.
EDMUND WADDIRR, JR.,
Circuit Judge.
D. RAWRENCE GRONER,
District Judge.

@ss>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes